DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
OR!!
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. “insert series code and serial no. of parent”, filed on “insert the filing date of the foreign application”.
OR!!
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in “insert the country name” on “insert the filing date of the foreign application”. It is noted, however, that applicant has not filed a certified copy of the “insert the application number of the foreign application” application as required by 37 CFR 1.55.

Status of Claims
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5-9, 12, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu US 20030137853 in view of Lefley US 20070096696.

Regarding Claim 1, Zaitsu teaches, A system, the system comprising: 
a first power converter (Fig 1 #2; Par 0058 “the first-stage converter 2”); 
a second power converter (Fig 1 #3; Par 0058 “second-stage converter 3”); and 
a controller (Fig 4 # 7) configured to: 
control execution of a plurality of voltage conversion cycles to provide a pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”), 
wherein each voltage conversion cycle includes operations to: 
obtain, from a power supply by the first power converter, an input voltage (Par 0054 “in the first-stage converter 2, the input voltage V.sub.i is pulsed”); 
generate, by the first power converter, based on the input voltage, a plurality of intermediate voltages (pulsed intermediate voltages are the plurality of intermediate voltages. see Fig 4 (a), (b); Par 0054 “pulse width is controlled to the duty ratio D by the switching transistors Q1 and Q2 which are switched by the PWM controller and then averaging is performed by the filter consisting of the inductor Lb' and capacitor Cb' and thus the intermediate voltage V.sub.b is generated.”); 
provide, to the second power converter, one or more of the plurality of intermediate voltages (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2”) ; and 
generate, by the second power converter, based on the one or more of the plurality of intermediate voltages, one or more portions of the pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”); and 
provide a plurality of portions of the pulse, generated during the plurality of voltage conversion cycles (Par 0055 “the second-stage converter 3, this intermediate voltage V.sub.b is pulsed by the switching transistors Q3 and Q4, the voltage is transformed based on the number of turns n of the transformer T, it is again averaged by a filter consisting of the inductor Lo and capacitor Co, and thus the output voltage V.sub.o is generated. This output voltage V.sub.o is supplied to the load R”).  

Zaitsu does not explicitly teach:
the system to charge a battery, the pulse to be a charging pulse to the battery.
Lefley teaches:
the system to charge a battery, the pulse to be a charging pulse to the battery.
 (Fig 3c; Par 0007 “to provide a power converter that will generate a suitable pulse waveform for charging batteries.” Par 0050 “the charge pulses, negative current (discharge) pulses are produced by a separate conventional fly-back converter connected to the battery under charge. Two alternative conventional fly-back converter configurations which are suitable for use in this context are shown in FIGS. 3b and 3c”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include the system to charge a battery, the pulse to be a charging pulse to a battery taught by Lefley for the purpose of applying pulses to charge a battery. (Refer to Par 0003) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 5, Zaitsu teaches: 
wherein the operation to provide, to the second power converter, the one or more of the plurality of intermediate voltages includes at least one operation to provide the plurality of intermediate voltages sequentially (Fig 2 pulses will be sequential).  

Regarding claim 6, Zaitsu teaches: 
wherein the second power converter includes an inductive converter, and wherein the inductive converter includes at least one inductive element, and at least one switching element associated with the at least one inductive element (Fig 4 #3 with inductor at T and Q3 associated with it).  

Regarding claim 7, Zaitsu teaches:
wherein the operation to generate, by the second power converter, the one or more portions of the charging pulse includes at least one operation to charge the at least one inductive element to a specific level (as power is supplied to inductor it will charge it according to the number of turns it has. see Par 0055 “the second-stage converter 3, this intermediate voltage V.sub.b is pulsed by the switching transistors Q3 and Q4, the voltage is transformed based on the number of turns n of the transformer T, it is again averaged by a filter consisting of the inductor Lo and capacitor Co, and thus the output voltage V.sub.o is generated. This output voltage V.sub.o is supplied”.  

Regarding claim 8, Zaitsu teaches:
wherein the specific level is based on pulse characteristics of the charging pulse (Par 0056 “the output voltage V.sub.o can be adjusted by changing the duty ratio D under PWM control and thus varying the ON time of the switching transistor”).  

Regarding claim 9, Zaitsu teaches:
wherein the operation to provide the plurality of portions of the charging pulse, generated during the plurality of voltage conversion cycles, to the battery includes at least one operation to switch a state of the at least one switching element (to create pulses the states of the transistors turn on and off. Par 0054 “transistors Q1 and Q2 which are switched by the PWM controller”).  

Regarding Claim 12, Zaitsu teaches, A method, the method comprising: 
controlling, by a controller (Fig 4 # 7), execution of a plurality of voltage conversion cycles to provide a pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”), 
wherein each voltage conversion cycle includes: 
obtaining, from a power supply by a first power converter, an input voltage  (Par 0054 “in the first-stage converter 2, the input voltage V.sub.i is pulsed”); 
generating, by the first power converter, based on the input voltage, a plurality of intermediate voltages (pulsed intermediate voltages are the plurality of intermediate voltages. see Fig 4 (a), (b); Par 0054 “pulse width is controlled to the duty ratio D by the switching transistors Q1 and Q2 which are switched by the PWM controller and then averaging is performed by the filter consisting of the inductor Lb' and capacitor Cb' and thus the intermediate voltage V.sub.b is generated.”);
providing, to a second power converter from the first power converter, one or more of the plurality of intermediate voltages (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2”); and 
generating, by the second power converter, based on the one or more of the plurality of intermediate voltages, one or more portions of the pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”); and 
providing, by the controller, a plurality of portions of the pulse, generated during the plurality of voltage conversion cycles (Par 0055 “the second-stage converter 3, this intermediate voltage V.sub.b is pulsed by the switching transistors Q3 and Q4, the voltage is transformed based on the number of turns n of the transformer T, it is again averaged by a filter consisting of the inductor Lo and capacitor Co, and thus the output voltage V.sub.o is generated. This output voltage V.sub.o is supplied to the load R”).  

Zaitsu does not explicitly teach:
the method to charge a battery, the pulse to be a charging pulse to the battery.
Lefley teaches:
A method to charge a battery, the pulse to be a charging pulse to the battery.
 (Fig 3c; Par 0007 “to provide a power converter that will generate a suitable pulse waveform for charging batteries.” Par 0050 “the charge pulses, negative current (discharge) pulses are produced by a separate conventional fly-back converter connected to the battery under charge. Two alternative conventional fly-back converter configurations which are suitable for use in this context are shown in FIGS. 3b and 3c”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include the system to charge a battery, the pulse to be a charging pulse to a battery taught by Lefley for the purpose of applying pulses to charge a battery. (Refer to Par 0003) and since it has been held to be within the general skill of KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 19, Zaitsu teaches,  
a capacitive voltage divider that includes a plurality of capacitive elements (Fig 1 #Cb’capacitors) and a plurality of first switching elements (Fig 4 #Q1 and Q2); 
an inductive converter (Fig 4 inductor at T) that includes at least one inductive element and at least one second switching element (Fig 4 Q3); and 
a controller (Fig 4 #7) configured to: 
control execution of a plurality of voltage conversion cycles to provide a pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”), 
wherein, each voltage conversion cycle includes operations to: 
obtain, by the capacitive voltage divider, from a power supply, an input voltage (Par 0054 “in the first-stage converter 2, the input voltage V.sub.i is pulsed”); 
generate, by the capacitive voltage divider, based on the input voltage, a plurality of intermediate voltages (pulsed intermediate voltages are the plurality of intermediate voltages. see Fig 4 (a), (b); Par 0054 “pulse width is controlled to the duty ratio D by the switching transistors Q1 and Q2 which are switched by the PWM controller and then averaging is performed by the filter consisting of the inductor Lb' and capacitor Cb' and thus the intermediate voltage V.sub.b is generated.”); 
provide one or more of the plurality of intermediate voltage to the inductive converter (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2”); and 
generate, by the inductive converter, based on the one or more of the plurality of intermediate voltages, one or more portions of the pulse (Par 0053 “the second-stage converter 3 is constructed as a so-called "half bridge" type, consisting of two switching transistors Q3 and Q4 that take the intermediate voltage V.sub.b from the first-stage converter 2 and convert it to pulses”); and 
provide a plurality of portions of the pulse, generated during the plurality of voltage conversion cycles (Par 0055 “the second-stage converter 3, this intermediate voltage V.sub.b is pulsed by the switching transistors Q3 and Q4, the voltage is transformed based on the number of turns n of the transformer T, it is again averaged by a filter consisting of the inductor Lo and capacitor Co, and thus the output voltage V.sub.o is generated. This output voltage V.sub.o is supplied to the load R”),.  

Zaitsu does not explicitly teach:
to provide a charging pulse to the battery.
Lefley teaches:
(Fig 3c; Par 0007 “to provide a power converter that will generate a suitable pulse waveform for charging batteries.” Par 0050 “the charge pulses, negative current (discharge) pulses are produced by a separate conventional fly-back converter connected to the battery under charge. Two alternative conventional fly-back converter configurations which are suitable for use in this context are shown in FIGS. 3b and 3c”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include to provide a charging pulse to the battery taught by Lefley for the purpose of applying pulses to charge a battery. (Refer to Par 0003) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 20, Zaitsu does not explicitly teach:
wherein the controller is configured to control the inductive converter to provide positive charging pulses and negative charging pulses to the battery.  
Lefley teaches:
wherein the controller is configured to control the inductive converter to provide positive charging pulses and negative charging pulses to the battery (Par 0050 “positive charging current pulses (over 600 A peak in FIG. 3a) produced by the aforementioned power converter, are fed via the winding of L3 and the diode D1 to the battery under charge. In between the charge pulses, negative current (discharge) pulses are produced by a separate conventional fly-back converter connected to the battery under charge.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include wherein the controller is configured to control the inductive converter to provide positive charging pulses and negative charging pulses to the battery taught by Lefley for the purpose of applying pulses to charge a battery. (Refer to Par 0003)

Claims 2-4, 13 rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu US 20030137853 in view of Lefley US 20070096696 as applied to claim 1 above, and further in view of Melse US 20090323378.
Regarding claim 2, Zaitsu teaches:
wherein the first power converter includes a capacitive voltage divider (Fig 4 Cb’ and capacitor below in series), and wherein the capacitive voltage divider includes: 
a plurality of capacitive elements connected in series with each other (Fig 4 Cb’ and capacitor below in series).  
Zaitsu does not explicitly teach:
a switching matrix that includes a plurality of switching elements that are associated with the plurality of capacitive elements. 
Melse teaches:
a switching matrix that includes a plurality of switching elements that are associated with the plurality of capacitive elements (Fig 2 #7 C1, C2; Par 0106 “capacitors C1 and C3, and capacitor C2 is in series” Par 0060 “capacitors C1 and C2 are external to switch matrix 7; however, in some embodiments, capacitors C1 and C2 may be internal to switch matrix 7” and Par 0061 “Switch matrix 7 includes a plurality of switches”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include a switching matrix that includes a plurality of switching elements that are associated with the plurality of capacitive elements taught by Melse for the purpose of producing a desired conversion ratio between the input voltage level and output voltage level or levels. (Refer to Par 0005)

Regarding claim 3, Zaitsu teaches:
wherein the operation to generate, by the first power converter, a plurality of intermediate voltages includes at least one operation to divide the input voltage, by the capacitive voltage divider, into the plurality of intermediate voltages (Par 0094 “capacitor Cb' that perform pulse averaging and an input capacitor Ci used to stabilize the input voltage V.sub.i. Namely, the first-stage converter 11 has a structure similar to that of the first-stage converter 2”).
  
Regarding claim 4, Zaitsu teaches:
wherein the operation to provide, to the second power converter, the one or more of the plurality of intermediate voltages includes at least one operation to: discharge one or more of the plurality of capacitive elements (in a filtering process capacitors charge and then discharge. Par 0107 “The voltage thus pulsed is averaged by the filter consisting of the inductor Lb' and capacitor Cb', and the intermediate voltage V.sub.b is generated”); and 
(Par 0108 “in the second-stage converter 12, this intermediate voltage V.sub.b is pulsed by the switching transistors Q3 and Q4,”).  
Zaitsu does not explicitly teach:
control one or more of the plurality of switching elements.  
Melse teaches:
control one or more of the plurality of switching elements (Par 0066 “switch controller 16 controls the switches within switch matrix 7”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include control one or more of the plurality of switching elements taught by Melse for the purpose of producing a desired conversion ratio between the input voltage level and output voltage level or levels. (Refer to Par 0005)

Regarding claim 13, Zaitsu teaches:
wherein: 
the first power converter includes a capacitive voltage divider (Fig 4 Cb’ and capacitor below), 
wherein the capacitive voltage divider includes 
a plurality of capacitive elements connected in series with each other (Fig 4 Cb’ and capacitor below in series), and 
the second power converter includes an inductive converter (Fig 4 inductor of T part of #3), 
(Fig 4 inductor of T), and 
at least one second switching element connected in series with the at least one inductive element (Fig 4 Q3 in series with inductor of T).  

Zaitsu does not explicitly teach:
a plurality of first switching elements that are associated with the plurality of capacitive elements.
Melse teaches:
a plurality of first switching elements that are associated with the plurality of capacitive elements (Fig 2 #7 C1, C2; Par 0106 “capacitors C1 and C3, and capacitor C2 is in series” Par 0060 “capacitors C1 and C2 are external to switch matrix 7; however, in some embodiments, capacitors C1 and C2 may be internal to switch matrix 7” and Par 0061 “Switch matrix 7 includes a plurality of switches”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include a plurality of first switching elements that are associated with the plurality of capacitive elements taught by Melse for the purpose of producing a desired conversion ratio between the input voltage level and output voltage level or levels. (Refer to Par 0005)

Regarding claim 14, Zaitsu does not explicitly teach:
wherein generating the plurality of intermediate voltages includes dividing the input voltage into the plurality of intermediate voltages across the plurality of capacitive elements. 
Melse teaches:
wherein generating the plurality of intermediate voltages includes dividing the input voltage into the plurality of intermediate voltages across the plurality of capacitive elements (Par 0061 “Switch matrix 7 includes a plurality of switches to interconnect nodes a-h. Voltage source 4 is coupled to node a of switch matrix7. Node a may be considered to be an input node that receives dc input voltage at an input level.”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zaitsu to include dividing the input voltage taught by Melse for the purpose of producing a desired conversion ratio between the input voltage level and output voltage level or levels. (Refer to Par 0005)

Regarding claim 15, Zaitsu teaches
wherein providing the one or more of the plurality of intermediate voltages includes: 
discharging one or more of the plurality of capacitive elements (in a filtering process capacitors charge and then discharge. Par 0107 “The voltage thus pulsed is averaged by the filter consisting of the inductor Lb' and capacitor Cb', and the intermediate voltage V.sub.b is generated”); and 
controlling one or more of the plurality of first switching elements (Fig 4 #7 controlling Q1 and Q2) .  

Regarding claim 16, Zaitsu teaches,
wherein generating the one or more portions of the charging pulse includes charging the at least one inductive element for a specific time period (on time Q1 sends power to the T charging the inductor in it. Par 0056 “the output voltage V.sub.o can be adjusted by changing the duty ratio D under PWM control and thus varying the ON time of the switching transistor Q1.”).  

Regarding claim 17, Zaitsu teaches,
wherein the specific time period is based on pulse characteristics of the charging pulse (pulse characteristic made by controller Par 0094 “perform pulse width control by switching based on the PWM controller 14”).  

Regarding claim 18, Zaitsu teaches,
wherein providing the one or more of the plurality of intermediate voltages includes discharging one or more of the plurality of capacitive elements to provide current flow through the at least one inductive element, and wherein discharging the one or more of the plurality of capacitive elements includes switching states of one or more of the plurality of first switching elements (in a filtering process capacitors charge and then discharge from switching Q1 on and off producing pulsing. Par 0107 “The voltage thus pulsed is averaged by the filter consisting of the inductor Lb' and capacitor Cb', and the intermediate voltage V.sub.b is generated” Par 0056 “the output voltage V.sub.o can be adjusted by changing the duty ratio D under PWM control and thus varying the ON time of the switching transistor Q1”).  

10 rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu US 20030137853 in view of Lefley US 20070096696 as applied to claim 1 above, and further in view of Hall US 5773955.

Regarding claim 10, the teachings of Zaitsu and Lefley do not explicitly teach:
wherein the controller is a battery management system (BMS) controller.  
Hall teaches:
wherein the controller is a battery management system (BMS) controller.  (Fig 2 #44)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the teachings of Zaitsu and Lefley to include wherein the controller is a battery management system (BMS) controller taught by Hall for the purpose of adapting to rapid charging. (Refer to Col 1 lines 1-5)

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu US 20030137853 in view of Lefley US 20070096696 as applied to claim 1 above, and further in view of Perreault US 20150155895.

Regarding claim 11, Zaitsu does not explicitly teach:
a power balancer that is configured to balance power supplied by the power supply.  
Perreault teaches:
a power balancer that is configured to balance power supplied by the power supply.  
 (Fig 14 #voltage balancer; Par 0088 “a switched-capacitor voltage balancer stag”)
Zaitsu to include a power balancer that is configured to balance power supplied by the power supply taught by Perreault for the purpose creating multiple supply levels from a single supply input. (Refer to Par 0004)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Myono US 6834001 switched capacitor DC/DC Convertor, 
Steimer US 20070235293 Converter Circuit For Switching Of A Multiplicity Of Switching Voltage Levels, 
Begalke US 20090225569 MULTILEVEL POWER CONVERSION, 
ZHANG US 20170149263 CHARGING CIRCUIT AND MOBILE TERMINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859